Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2 and 16 objected to because of the following informalities:  
Claim 2 recites in line 1: “an second edge”, and Claim 16 recites in line 2: “an second edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US 20110214755A1, hereinafter referred to as “Kesler”) in view of Kim (KR20130019149A, hereinafter referred to as “Kim”).    
Regarding claim 1, Kesler discloses an end plate (Fig. 3, second end plate 232) of a fluid handling assembly (Fig 3, thermal expansion valve 100) comprising: a plate (232) having a first tube aperture and a second tube aperture formed therein (Fig. 3, first and second tube apertures 240, 242), each of the first tube aperture (240) and the second tube aperture (242) configured to receive a tube therein (Fig. 3, tubes 202, 402), the first tube aperture (240) formed at a first end of the plate (Fig. 3, top end of 232) and the second tube aperture formed at a second end of the plate (Fig. 3, tube aperture 242 at bottom end of plate 232); 
However, Kesler fails to disclose a first protuberance formed on a first surface of the plate; and a second protuberance formed on the first surface of the plate, wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture.  
However, Kesler and Kim combined teach a first protuberance formed on a first surface of the plate (Kim: Fig. 5, a protrusion 161a formed on surface of a connection flange 155 (first part of the plate)); and a second protuberance formed on the first surface of the plate (Kim: Fig. 5, another protrusion 161a formed on a surface of another connection flange 155 (second part of the plate) adjacent to first connection flange 155; meanwhile, Kesler discloses the plate (232) for mounting to two tubes 202, 402), wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture (Kim: Fig. 5, the two protrusions 161a can be disposed intermediate to the tube apertures 240, 242 of Kesler, adjacent to the two fastener holes 238). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kesler and Kim, and modify Kesler by Kim based on the rationale as follow: English translation copy page 7 of Kim, recites as follow: “That is, when the joint flange 115 and the connection flange 155 are assembled, the protrusion 160a and the accommodating portion 160b serve as a refrigerant discriminating means, so that the protruding portion 160a and the accommodating portion 160b, A gap G can be formed between the protrusions 160a and the accommodating portion 160b, thereby increasing the degree of freedom in tolerance management and improving the productivity.”  Meanwhile, the protrusion 161a is same structure as the protrusion 160a discussed in above passage, while the accommodating portion 161b is also same structure as the accommodating portion 160b (note: referring to page 2 in English translation copy of Kim, which recites: “protrusions (161a) and the receiving portion (161b) is formed in a structure opposite to the position spaced apart from the protrusions (160a) and the receiving portion (160b)”),  therefore, likewise, the protrusion 161a also serve as refrigerant discriminating means, and another gap can be formed between the protrusions 161a and the accommodating portion 161b, thereby increasing the degree of freedom in tolerance management and improving the productivity.  On the other hand, Kesler lacks of having such protrusions serving as refrigerant discriminating means. 
Regarding claim 2, Kesler fails to disclose wherein the plate includes a first edge and an second edge extending between the first end and the second end of the plate, and the first protuberance is formed adjacent the first edge and the second protuberance is formed adjacent the second edge.  
However, Kim teaches wherein the plate includes a first edge and an second edge extending between the first end and the second end of the plate, and the first protuberance is formed adjacent the first edge and the second protuberance is formed adjacent the second edge (Fig. 5, one protrusion 161a formed adjacent side edge being marked with label 155, while another protrusion 161a formed adjacent side edge of another connection flange 155, between the top and bottom ends of respective 155).
Regarding claim 3, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed as a unitary structure with the plate. However, Kesler and Kim combined teach wherein the first protuberance and the second protuberance are formed as a unitary structure with the plate (Kim: Fig. 5, protrusion 161a is unitary with connecting flange 155, respectively; the two protrusions 161a of Kim can be integrally formed as unitary structure with the end plate 232 of Kesler).
Regarding claim 4, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed from a same material as the plate.  
However, Kim inherently teaches wherein the first protuberance and the second protuberance are formed from a same material as the plate (Fig. 5, the protrusions 161a being integral structure as the connection flange 155, thereby implying being of same material). 
Regarding claim 5, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed separately from the plate and joined with the plate.  
However, Kim teaches wherein the first protuberance and the second protuberance are formed separately from the plate and joined with the plate (Fig. 5, each protrusion 161a can be formed separately and joined with each connection flange 155 based on the teachings in English translation copy in page 6, which recites in part: “In the above description, the shapes of the protrusion 160a and the accommodating portion 160b are formed in a circular shape and a quadrilateral shape for each refrigerant specification. However, any shapes can be used as long as they are different from one another for each refrigerant specification.” Therefore, likewise, the protrusion 161a and the accommodating portion 161b are implied can be of different shapes configured for different refrigerant specification, respectively. It is then also implied that the protrusion 161a (because of being changeable/different shapes) can be made separate and joined with the connection flange in accordance with usage requirement for refrigerant specification). 
Regarding claim 6, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed from a material different from the plate.  However, Kim teaches wherein the first protuberance and the second protuberance are formed from a material different from the plate (based on the same analysis for claim 5 above, each protrusion 161a of Kim can be formed separately and joined with each connection flange 155 so as to made of a different material from the connection flange 155 in accordance with usage requirement for refrigerant specification). 
Regarding claim 7, Kesler discloses further comprising a pair of threaded apertures (Fig. 3, threaded fastener holes 238) formed in the plate (Fig. 3, formed in end plate 232) intermediate the first tube aperture and the second tube aperture (Fig. 3, 238 intermediate the tube apertures 240, 242), However, Kesler fails to disclose and wherein the first protuberance and the second protuberance are formed adjacent the pair of threaded apertures.  
However, Kesler and Kim combined teach and wherein the first protuberance and the second protuberance are formed adjacent the pair of threaded apertures (protuberance/protrusions 161a of Kim (formed on connection flange 155) can be formed adjacent pair of threaded fastener holes 238 of Kesler on the plate 232).  
Regarding claim 8, Kesler discloses a fluid handling assembly (Fig. 3, thermal expansion valve 100 and tubes 202, 402) comprising: a housing (Fig. 3, main housing 118) configured to convey a fluid therethrough in a plurality of apertures formed therein (Fig. 4, apertures 130, 330, 230, 430, [0038] last 3 lines); an end plate (Fig. 3, end plate 232) having a first tube aperture and a second tube aperture formed therein (Fig. 3, tube apertures 240, 242), each of the first tube aperture (240) and the second tube aperture (242) configured to receive a tube therein (Fig. 3, tubes 202, 402), the tube in fluid communication with one of the plurality of apertures formed in the housing (Fig. 5, tube 202, 402 in fluid/refrigerant communication with apertures 230, 430), the first tube aperture (240) formed at a first end of the end plate (Fig. 3, top end of end plate 232) and the second tube aperture formed at a second end of the end plate (Fig. 3, tube aperture 242 at bottom end of plate 232); 
However, Kesler fails to disclose and a first protuberance formed on a first surface of the end plate, the first protuberance disposed intermediate the housing and the end plate.  However, Kim teaches and a first protuberance formed on a first surface of the end plate (Kim: Fig. 5, a protrusion 161a formed on surface of a connection flange 155 (first part of the plate)), the first protuberance disposed intermediate the housing and the end plate (Fig. 5, protrusion 161 intermediate housing 115 and end plate 155 upon installation; see page 4 in English translation copy of Kim, recites in part: “A joint flange 115 is provided on the inlet and outlet pipes 111 and 112 of the heat exchanger 105 so that the heat exchanger 105 and the pipe 150 can be easily connected and assembled. And a connecting flange 155 is provided at the end.”)
Regarding claim 9, Kesler fails to disclose further comprising a second protuberance formed on the first surface of the end plate intermediate the housing and the end plate, wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture.  However, Kesler and Kim combined teach further comprising a second protuberance formed on the first surface of the end plate (Kim: Fig. 5, another protrusion 161a formed on a surface of another connection flange 155 (second part of the plate) intermediate the housing and the end plate (Fig. 5, another protrusion 161 intermediate housing 115 and end plate 155 upon installation; see page 4 in English translation copy of Kim, discussed above), wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture (Kim: Fig. 5, the two protrusions 161a can be disposed intermediate to the tube apertures 240, 242 of Kesler, adjacent to the two fastener holes 238). 
Regarding claim 10, Kesler discloses further comprising a pair of fastener apertures (Fig. 3, pair of fastener holes 236) formed in the housing (Fig. 3, main body 118) and a pair of threaded apertures (Fig. 3, holes 238) formed in the end plate (Fig. 3 formed in end plate 232), wherein a bolt (Fig. 3, fastener 234) is received in the pair of fastener apertures (Fig. 3, received in pair of fastener holes 236) and the pair of threaded apertures (238) to couple the end plate to the housing (Fig. 5, bolt/fastener 234 couple end plate 232 to main body 118). 
Regarding claim 11, Kesler discloses wherein the housing is configured to be coupled to and in fluid communication with one of a condenser of a refrigeration circuit, a heat exchanger, a battery chiller, and an air conditioning component, a heating component, and a cooling component ([0003]-[0004]: components in refrigeration and air conditioning systems, including TXV/expansion valve). 
Regarding claim 12, Kesler discloses an expansion valve assembly (Fig. 3, thermal expansion valve 100) comprising: a housing (Fig. 3, main housing 118) configured to convey a fluid therethrough in a plurality of apertures formed therein (Fig. 4, apertures 130, 330, 230, 430, [0038] last 3 lines); a first end plate coupled to the housing and having a first aperture and a second aperture formed therein (Fig. 3, end plate 132 having tube apertures 140, 142), each of the first aperture and the second aperture configured to receive a tube therein (Fig. 3, tube apertures 140, 142 configured to receive tubes 102, 302); a second end plate (Fig. 3, end plate 232 having tube apertures 240, 242) coupled to the housing (Fig. 5, plate 232 coupled to main body 118) and having a first tube aperture and a second tube aperture formed therein (Fig. 3, tube apertures 240, 242), each of the first tube aperture and the second tube aperture configured to receive a tube therein (Figs 4 and 5, tube apertures 240, 242 receive tube 202, 402), the first tube aperture formed at a first end of the second end plate (Fig. 3, tube aperture 240 formed at top end of plate 232) and the second tube aperture formed at a second end of the second end plate (Fig. 3, tube aperture 242 formed at bottom end of plate 232); 
However, Kesler fails to disclose a first protuberance formed on a first surface of the second end plate; and a second protuberance formed on the first surface of the second end plate, wherein the first protuberance and the second protuberance are disposed intermediate the housing and the second end plate.   However, Kesler and Kim combined teach a first protuberance formed on a first surface of the second end plate (Kim: Fig. 5, a protrusion 161a formed on surface of a connection flange 155 (first part of the plate)); and a second protuberance formed on the first surface of the second end plate (Kim: another protrusion 161a formed on surface of a connection flange 155), wherein the first protuberance and the second protuberance are disposed intermediate the housing and the second end plate (Kim: Fig. 5, protrusions 161a intermediate housing 115 and end plate 155 upon installation; see page 4 in English translation copy of Kim, recites in part: “A joint flange 115 is provided on the inlet and outlet pipes 111 and 112 of the heat exchanger 105 so that the heat exchanger 105 and the pipe 150 can be easily connected and assembled. And a connecting flange 155 is provided at the end.”)
Regarding claim 13, Kesler fails to disclose wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture.  However, Kesler and Kim combined teach wherein the first protuberance and the second protuberance are positioned intermediate the first tube aperture and the second tube aperture (Kim: Fig. 5, the two protrusions 161a can be disposed intermediate to the tube apertures 240, 242 of Kesler, adjacent to the two fastener holes 238). 
Regarding claim 14, Kesler discloses further comprising a pair of fastener apertures (Fig. 3, pair of fastener holes 236) formed in the housing (Fig. 3, main body 118) and a pair of threaded apertures (Fig. 3, holes 238) formed in the second end plate (Fig. 3 formed in end plate 232), wherein a bolt (Fig. 3, fastener 234) is received in the pair of fastener apertures (Fig. 3, received in pair of fastener holes 236) and the pair of threaded apertures (238) to couple the second end plate to the housing (Fig. 5, bolt/fastener 234 couple end plate 232 to main body 118). 
Regarding claim 15, Kesler discloses wherein the housing is one of an electric expansion valve and a thermal expansion valve (Note: due to alternative language of “one of”, thus, housing being thermal expansion valve thereby suffice, [0007], Figs 3-7, thermal expansion valve 100). 
Regarding claim 16, Kesler fails to disclose wherein the second end plate includes a first edge and an second edge extending between the first end and the second end of the second end plate, and the first protuberance is formed adjacent the first edge and the second protuberance is formed adjacent the second edge.   However, Kesler and Kim combined teach wherein the second end plate includes a first edge and an second edge extending between the first end and the second end of the second end plate (Kesler: Fig. 3, end plate 232 has two side edges between top end and bottom end thereof), and the first protuberance is formed adjacent the first edge and the second protuberance is formed adjacent the second edge (Kim: Fig. 5, protrusion 161a formed adjacent side edge being marked with label 155, while another protrusion 161a formed adjacent side edge of another connection flange 155, between the top and bottom ends of respective 155; connection flanges 155 of Kim can be replaced by the end plate 232 of Kesler). 
Regarding claim 17, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed as a unitary structure with the second end plate.  
However, Kesler and Kim combined teach wherein the first protuberance and the second protuberance are formed as a unitary structure with the second end plate (Kim: Fig. 5, protrusion 161a is unitary with connecting flange 155, respectively; the two protrusions 161a of Kim can be integrally formed as unitary structure with the end plate 232 of Kesler).
Regarding claim 18, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed from a same material as the second end plate.  
However, Kim inherently teaches wherein the first protuberance and the second protuberance are formed from a same material as the second end plate (Fig. 5, the protrusions 161a being integral structure as the connection flange 155, thereby implying being of same material). 
Regarding claim 19, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed separately from the second end plate and joined with the second end plate.  However, Kesler and Kim combined teach wherein the first protuberance and the second protuberance are formed separately from the second end plate and joined with the second end plate (Fig. 5, each protrusion 161a can be formed separately and joined with each connection flange 155 based on the teachings in English translation copy in page 6, which recites in part: “In the above description, the shapes of the protrusion 160a and the accommodating portion 160b are formed in a circular shape and a quadrilateral shape for each refrigerant specification. However, any shapes can be used as long as they are different from one another for each refrigerant specification.” Therefore, likewise. it is implied the protrusion 161a and the accommodating portion 161b can be of different shapes configured for different refrigerant specification, respectively. It is then also implied that the protrusion 161a (of a particular shape) can be made separate and joined with the connection flanges 155 in accordance with usage requirement for refrigerant specification; connection flanges 155 can replaced by second end plate 232 of Kesler). 
Regarding claim 20, Kesler fails to disclose wherein the first protuberance and the second protuberance are formed from a material different from the second end plate. However, Kesler and Kim combined teach wherein the first protuberance and the second protuberance are formed from a material different from the second end plate (based on the same analysis for claim 5 above, each protrusion 161a of Kim can be formed separately and joined with each connection flange 155 so as to a different material from the connection flange 155 in accordance with usage requirement for refrigerant specification; the connection flanges 155 can be joined to be replaced by the end plate 232 of Kesler). 
Regarding claims 2-9, 12-13, 16-20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kesler and Kim, and modify Kesler by Kim based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nozawa (US 4589265) discloses an evaporative system for air conditioning system including an expansion valve with a mounting plate having a protruding portion.  Kesler (US 20150233514) discloses a set of fitting for a vehicle air conditioning system coupling tubing segments including block portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632